Citation Nr: 1146931	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  10-08 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for residuals of an eye injury.

2.  Entitlement to an initial disability rating greater than 50 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active military service from December 1964 to September 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

The Veteran testified before the undersigned Acting Veterans Law Judges at a Board Videoconference hearing in October 2011.  A transcript of this proceeding has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for residuals of an eye injury, entitlement to an initial disability rating greater than 50 percent for PTSD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The RO denied service connection for a bilateral eye injury in unappealed July 1974 and June 2006 rating decisions.
   
2.  The July 1974 and June 2006 rating decisions are the last final decisions prior to the Veteran's request to reopen his claim for a bilateral eye disorder in January 2007.

3.  Evidence received since the July 1974 and June 2006 rating decisions regarding the Veteran's claim for service connection for a bilateral eye disorder is new, not cumulative of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1974 and June 2006 rating decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  New and material evidence having been received, the claim of entitlement to service connection for residuals, eye injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that he currently suffers from residuals of an eye injury sustained during his service with the United States Army from December 1964 to September 1973.  

Factual Background

Service treatment records show that the Veteran splashed battery fluid in his left eye in approximately January 1966.  He reportedly washed the eye with water immediately after the occurrence but began noticing blurred vision five days later.  A December 1966 treatment record shows continued complaints of blurred vision in the left eye for approximately one year.  An April 1968 treatment record shows complaints of blurry vision in the left eye and also noted that the Veteran wore glasses.  A September 1968 treatment record shows that a foreign body had entered his right eye.  He reportedly wore an eye patch overnight.  Upon separation examination in August 1973 the Veteran reportedly had normal eyes.  His vision was recorded as 20/50 for the right eye and 20/80 for the left eye, both corrected to 20/20.  It was also noted that the Veteran wore glasses but did not wear them during the examination.  

The Veteran submitted an original claim for service connection for an eye disorder in September 1973.  He was afforded a VA examination in connection with this claim in May 1974.  At that time the Veteran reported frequent pain in his eyes followed by headaches.  He also reported that his vision had gotten progressively worse since the in-service eye injuries.  The examiner noted that the Veteran had been asked to bring his old glasses with him to the appointment so that the examiner could see whether the Veteran's vision had gotten progressively worse however, the Veteran's apartment had reportedly been in a fire and thus he did not have any old eye glasses for comparison.  Upon physical examination the examiner reported the Veteran's deficient vision and indicated that he could find no corneal scars, no F.B., and no K.P.  The examiner also indicated that there were no rays or cells in the anterior chamber.  

By rating decision dated in July 1974 the RO denied service connection a bilateral eye injury finding that while the Veteran was treated for eye injuries during service there were no current findings of residuals of his in-service eye injuries.  Although the RO provided notice of this denial, the Veteran did not initiate an appeal of the rating decision.  The RO's decision of July 1974 is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

The Veteran submitted a second claim for a bilateral eye disorder in June 2005.  By rating decision dated in June 2006 the RO found that the Veteran failed to submit new and material evidence to reopen the previously denied claim.  Although the RO provided notice of this denial, the Veteran did not initiate an appeal of the rating decision.  The RO's decision of June 2006 is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran submitted a third claim for a bilateral eye disorder in January 2007.  In connection with this claim the RO obtained VA treatment records dated through December 2010 showing that the Veteran had cataract surgery on each eye in 2009 due to blurred vision.  By rating decision dated in June 2008 the RO again found that the Veteran failed to submit new and material evidence to reopen the previously denied claims.    

The Veteran submitted a Notice of Disagreement in June 2009 and thereafter timely perfected an appeal.  Subsequently, during the October 2011 Board videoconference hearing the Veteran testified that, in his opinion, his pre-existing defective vision was aggravated by the documented in-service injuries to his eyes.     

Analysis

When a veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board notes that even though the RO found that there was no new and material evidence to reopen the claim, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim.  

Upon review of the record, the Board finds that evidence received since the July 1974 and June 2006 rating decisions is new and material.  Specifically, the Board finds the VA treatment records showing bilateral cataract surgery in 2009 are both new and material.  Further, in an October 2011 Board hearing, the Veteran stated he experienced a continuity of symptoms of blurred vision since service and then after the 2009 cataract surgery.   These records were not of record at the time of the June 2006 rating decision, relate to the unestablished fact of current disability necessary to substantiate the claim for service connection for these disorders, and raise a reasonable possibility of substantiating the claims on the merits.  Assuming the credibility of this evidence, see Justus, supra, the additional evidence relates to additional organic eye disorders and symptoms and is sufficiently significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  Therefore, the claim is reopened.  38 U.S.C.A. § 5108.

Notice and Assistance

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  


ORDER

New and material evidence having been presented to reopen the claim of entitlement to service connection for residuals, eye injury, the claim is reopened.  To this extent, the appeal is granted.



REMAND

With regard to the eye issue, new and material evidence has been received to reopen the claim for service connection for residuals of an eye injury.  The Veteran's December 1964 enlistment examination shows that he had nearly normal vision and did not wear glasses prior to service.  Specifically, his vision was noted to be 20/20 on the right and 20/30 on the left with a note showing "ph20" with regard to the left eye.  However, as above, his August 1973 separation examination shows a recorded vision of 20/50 for the right eye and 20/80 for the left eye, both corrected to 20/20.  It was also noted that the Veteran wore glasses at the time of his discharge but did not wear them during the examination.  

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and are not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).  

As above, service treatment records show injuries to the eyes followed by complaints of blurred vision over a long period of time.  Also, current treatment records show complaints of blurred vision resulting in bilateral cataract surgery in 2009.  As there is evidence of injuries to the eyes during service, complaints of blurred vision during and after service, and evidence of cataract surgery in 2009 the Board finds that a medical opinion is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

With regard to the PTSD issue, the Veteran has argued that he cannot maintain substantially gainful employment due to his service-connected PTSD.  Significantly, a January 2011 VA psychiatric examination report shows that the Veteran has been unemployed for the past twenty years.  Further, in the October 2011 Board hearing, the Veteran stated that he experienced several mental health symptoms that were either not observed by the examiner or denied by the Veteran during the examination.  The Veteran also stated that he has been homeless for some time and avoids contacts with others including his family as a result of his PTSD.  

A claim for TDIU is not a freestanding claim.  Rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  Such a claim may be expressly raised or it may be "reasonably raised by the record," and the claim may be filed as a component of an initial claim or as a claim for an increased rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during the appeal of the initial evaluation assigned, such as in the present case, the issue is part of the underlying claim for an increased initial evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board finds that the Veteran has reported more severe symptoms and raised the issue of entitlement to a TDIU as part of his claim for a higher rating for the service-connected PTSD.  Although they are listed separately on the title page, the issues are not independent and must be adjudicated as one claim.  See Rice, 22 Vet. App. at 455.  In the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)


1.  Provide the Veteran and his representative appropriate notice with respect to the TDIU issue.

2. Schedule the Veteran for an appropriate VA eye examination to determine the current nature and likely etiology of the claimed bilateral eye disorder, to include whether it is related to a superimposed disease or injury during his military service from December 1964 to September 1973.  

The claims file must be made available to the examiner for review.  The examiner's attention is specifically directed to the following evidence entries: 

(a) A December 1964 enlistment examination showing nearly normal vision (20/20 on the right and 20/30 on the left with a note showing "ph20" with regard to the left eye) and indicating that the Veteran did not wear glasses; 

(b) In-service treatment records showing that the Veteran splashed battery fluid in his left eye in approximately January 1966 and subsequently complaints of blurred vision in December 1966 and April 1968 treatment and also showing that in September 1968 a foreign body entered the Veteran's right eye resulting in wearing an eye patch overnight;

(c) The August 1973 separation examination wherein the Veteran reportedly had normal eyes and vision of 20/50 for the right eye and 20/80 for the left eye, both corrected to 20/20; 

(d) The post-service May 1974 VA examination report noting the Veteran's contention that his vision had been getting worse and that there were no corneal scars; and the 2009 VA treatment records showing bilateral cataract surgery due to complaints of blurred vision; 

(e) The VA outpatient treatment records showing surgery for bilateral cataracts; and 

(f)  The Veteran's October 2011 hearing testimony of this current vision symptoms.      

The examiner should conduct a thorough examination of the Veteran's eyes and provide a diagnosis for any pathology found.  Based on the examination and review of the record, the examiner must answer the following questions:

(1) Does the Veteran have an eye disorder, and, if so,

(a) did the eye disorder pre-exist the Veteran's military service; if so, 

(b) if it did pre-exist service, did the eye disorder increase in severity in service; and, if so, 

(c) did the increase in severity represent the natural progression of the condition, or was it beyond the natural progress of the condition (representing a permanent worsening of the disability in question).  

(2) If the examiner determines that the disability in question did not pre-exist service, the examiner should offer an opinion as to whether it is at least as likely as not that the eye disorder had its onset in service or is otherwise medically related to a superimposed disease or injury which created additional disability.  

A complete rationale should be provided for any opinion expressed.  If an opinion cannot be made without resort to speculation the examiner should so state and indicate why such an opinion would be speculative.    

3.  Schedule the Veteran for a VA mental health examination to identify the current level of impairment resulting from his service-connected PTSD and to obtain an opinion as to whether his service-connected disabilities would as likely as not preclude substantially gainful employment.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests should be conducted.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (PTSD and tinnitus) would prevent him from obtaining or keeping gainful employment for which his education and occupational experience would otherwise qualify him.

A complete rationale for all opinions must be provided. 

4.  After completion of the foregoing, readjudicate the claims on the merits.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the required opportunity to respond.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


